El Juez Asociado, Se. Wole,
emitió la opinión del tribunal.
Camilo Suriñach, en representación de sns menores hijos, presentó una solicitud a la Corte de Distrito de Mayagüez, pi-diendo autorización para vender o hipotecar cierta propiedad, perteneciente a sus hijos, para pagar una cantidad reclamada por el abogado de estos últimos por servicios prestados por el mismo. Luis Ninlliat y Ninlliat compareció ante la Corte de Distrito para oponerse a que la corte concediera tal autorización, alegando que él era el verdadero dueño de la propiedad que se trataba de vender o gravar. La corte se negó a considerar como suficientes los fnndamentos de la opo-sición, y concedió a Camilo Suriñach, autorización para hipo-tecar el terreno en cuestión. La apelación se ha interpuesto por Luis Ninlliat y Ninlliat.
El apelado alega, que ni las disposiciones del Código de Enjuiciamiento Civil, ni la Ley regulando “Procedimientos Legales especiales” autorizan semejante apelación. Que la sentencia de la corte de distrito no es definitiva en cuanto al apelante, quien tiene un remedio en un juicio contencioso; y se alega qne dicho apelante había empezado un juicio conten-cioso que fué resuelto en su contra; que los procedimientos que se siguen ante la Corte de Distrito de Mayagüez, son solamente en el interés de los menores, y que el apelante nunca fué parte en dichos procedimientos. Creemos que esta ríltima consideración es terminante en la decisión de esta apelación. No encontramos en las disposiciones de la ley nada que le dé al apelante el derecho de intervenir en procedimientos es parte iniciados ante' la Corte de Distrito de Mayagüez. Si el apelante tenía algún derecho a la propiedad, y es-taba en posesión de la misma, como se alega, entonces su remedio era un juicio contencioso ordinario promovido con el fin de obtener una sentencia con respecto al título de dominio, o para revisar los procedimientos de otro modo. El nunca fué realmente parte en los procedimientos seguidos ante la Corte de Distrito de Mayagüez, y no siendo parte, no tenía *69personalidad ante la corte inferior, y, por consiguiente, no tenía derecho de apelar; pues sólo una parte o sus partícipes, pueden apelar. (Art. 294 del Código de Enjuiciamiento Civil. 2 Cyc., 626.)
Debe desestimarse el recurso de apelación.

Desestimada.

Jueces concurrentes: Sres. Presidente Hernández, y Aso-ciados MacLeary y del Toro.